      8:18-cv-01742-TMC            Date Filed 11/26/18   Entry Number 22       Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                     GREENWOOD DIVISION


United States of America,               )         Civil Action No. 8:18-cv-01742-TMC
                                        )
                      Plaintiff,        )
                                        )
               vs.                      )          DEFENDANT’S REPLY IN SUPPORT
                                        )              OF MOTION TO DISMISS
Devinder Singh Dhanoa, a/k/a            )
Sukhvinder Singh, a/k/a Vora            )
Jayendra Amritlal, a/k/a Dalip          )
Kumar,                                  )
                                        )
                     Defendant.         )
                                        )


       Defendant Devinder Singh Dhanoa (“Mr. Dhanoa”), through undersigned counsel,

respectfully submits his Reply to Plaintiff’s Response in Opposition (“Response”) to

Defendant’s Motion to Dismiss (“Motion”). ECF No. 20.

       I.      INTRODUCTION

       Defendant has moved this Court to dismiss Plaintiff’s Complaint to Revoke

Naturalization (“Complaint”) (ECF No. 1) under Federal Rule of Civil Procedure 12(b)(6),

because the statute of limitations has run and the Complaint is therefore barred under 28 U.S.C.

§2462. In response, Plaintiff contends that no statute of limitations exists for civil

denaturalization actions. Response (ECF No. 20) at 5-7. Plaintiff fails to meaningfully respond to

Defendant’s argument that denaturalization is punitive and thus, following the U.S. Supreme

Court’s recent decision in Kokesh v. Securities and Exchange Commission, 137 S. Ct. 1635

(2017), is subject to the general 5-year statute of limitations that applies to all civil actions
      8:18-cv-01742-TMC         Date Filed 11/26/18      Entry Number 22       Page 2 of 7




seeking “any civil fine, penalty, or forfeiture, pecuniary or otherwise[.]” 28 U.S.C. §2462. The

Complaint should be dismissed.

       II.        ARGUMENT IN REPLY

       In support of his Motion to Dismiss, Defendant argued that a 2017 Supreme Court

decision, Kokesh v. Securities and Exchange Commission, broadened the applicability of the 5-

year statute of limitations at 28 U.S.C. §2462 for punitive civil actions. Motion (ECF No. 19) at

4-11. He contended that post-Kokesh, all civil actions designed to punish, penalize, or deter –

even if also remedial in nature – are subject to the 5-year statute of limitations. In response,

Plaintiff observes that nowhere in the Immigration and Nationality Act (“INA”) or elsewhere in

the U.S. Code is there an explicit time limit on bringing a denaturalization action. Response

(ECF No. 20) at 5. Plaintiff proceeds to list a series of pre-Kokesh decisions where

denaturalization proceedings were instituted many years after the defendant naturalized, well

beyond the 5-year post-naturalization mark. Id. at 5-6. All of the listed cases have one thing in

common – they were decided before the Supreme Court’s decision in Kokesh. And none of the

cited district court or court of appeals decisions arose from the U.S. Court of Appeals for the

Fourth Circuit.

       Kokesh broadened the Court’s understanding of when a civil action pursued by the

federal government amounts to a “penalty” for purposes of the 5-year statute of limitations at 28

U.S.C. §2462. The statute of limitations applies to civil actions “for the enforcement of any civil

fine, penalty, or forfeiture, pecuniary or otherwise.” 28 U.S.C. §2462. The government argued in

Kokesh that this statute did not apply to “remedial” efforts like S.E.C. disgorgement actions,

which it claimed were intended only to make the government whole, not to penalize the

defendant. Kokesh, 137 S. Ct. at 1644. However, the Supreme Court looked to statements that

such actions were “to deter others’ violations” of the law and “to punish and label defendant as
                                                2
      8:18-cv-01742-TMC          Date Filed 11/26/18        Entry Number 22     Page 3 of 7




wrongdoers” and concluded that such actions, even if perhaps also remedial, were punitive and

thus subject to the 5-year statute of limitations. Id. at 1645.

        Plaintiff insists that Defendant’s reliance on Kokesh is “misplaced.” Response (ECF No.

20) at 6. Plaintiff argues, unconvincingly, that S.E.C. disgorgement actions qualify as a penalty

“because disgorgement is imposed for punitive purposes when one has violated the law, and is

not compensatory. … By contrast, civil denaturalization is a remedial action to correct an

erroneous grant of citizenship ‘to which the individual was never entitled.’” Id. at 6-7 (quoting

United States v. Hongyan Li, 619 F. App’x 298, 302 (5th Cir. 2015)). This is a plain misreading

of Kokesh. The Supreme Court acknowledged that, like denaturalization, “disgorgement serves

compensatory goals in some cases.” Kokesh, 137 S. Ct. at 1645. However, such government-

imposed sanctions “’frequently serve more than one purpose.’” Id. (quoting Austin v. United

States, 509 U.S. 602, 610 (1993)). Where a civil sanction has a dual function, serving both

“retributive or deterrent purposes” as well as a remedial purpose, such a measure “’is

punishment, as we have come to understand the term.’” Id. (quoting Austin, 509 U.S. at 621).

Because denaturalization does more than merely correct an erroneous grant of citizenship, and in

fact serves “the law enforcement objectives of retribution, incapacitation, and deterrence,”

Motion (ECF No. 19) at 7 & Exh. A, it is properly characterized as a punishment – and thus is

subject to the 5-year statute of limitations.

        Plaintiff also fails to meaningfully address the weight of circuit authority contrary to its

position. Plaintiff cites a 1958 Supreme Court opinion, an unpublished Fifth Circuit decision, and

a U.S. district court opinion from the District of Alaska in support of its contention that

denaturalization is remedial, not punitive. Response (ECF No. 20) at 7; see Trop v. Dulles, 356

U.S. 86, 98 (1958); United States v. Hongyan Li, 619 F. App’x 298, 302 (5th Cir. 2015); United

States v. Phattey, 2018 WL 4365490, at *4 (D. Alaska Sept. 12, 2018). But the government fails
                                                   3
      8:18-cv-01742-TMC          Date Filed 11/26/18     Entry Number 22       Page 4 of 7




to discuss the published decisions from the First, Second, and Sixth Circuits cited in Defendant’s

Motion that conclude denaturalization is a penalty. Motion (ECF No. 19) at 6-7; see United

States v. Klimavicius, 847 F.2d 28, 34 (1st Cir. 1988); Poodry v. Tonawanda Band of Seneca

Indians, 85 F.3d 874, 895 (2d Cir. 1996); United States v. Ataya, 884 F.3d 318, 325 (6th Cir.

2018). Nor does Plaintiff acknowledge that the Fifth Circuit has issued unpublished decisions

that go both ways and has described denaturalization as a penalty in at least one decision issued

post-Kokesh.1 Notably, none of the district court or court of appeals decisions relied upon by

Plaintiff arose in the Fourth Circuit.

       Moreover, Plaintiff does not respond to the series of Supreme Court decisions describing

denaturalization as “an extraordinarily severe penalty,” Klapprott v. United States, 335 U.S. 601,

611-12 (1949), with “no apparent purpose but to punish and thereby deter misrepresentation in

the immigration process,” Kungys v. United States, 485 U.S. 759, 782 (1988). Indeed, Plaintiff

cites Kungys in its Response but does not contend that the Kungys court was wrong to

characterize denaturalization as a “punish[ment]” and a “deter[rent],” 485 U.S. at 782. See

Response at 5.

       Plaintiff also fails to respond to Defendant’s argument that the application of the criminal

evidentiary standard in Brady v. Maryland, 373 U.S. 83, 87 (1963), to civil denaturalization

proceedings demonstrates the punitive nature of these proceedings. Motion at 6-7, citing

Demjanjuk v. Petrovsky, 10 F.3d 338, 353 (6th Cir. 1993). Defendant cited Demjanjuk as an

1
  Plaintiff cites United States v. Hongyan Li, 619 F. App’x 298, 302 (5th Cir. 2015), to argue that
denaturalization is remedial rather than punitive. Response at 7. But Plaintiff fails to cite or
discuss the more recent Fifth Circuit decision United States v. Allouche, 703 F. App’x 241, 244
(5th Cir. 2017), which explicitly described denaturalization as a “penalt[y].” Defendant
addressed both in his Motion to Dismiss as evidence that the Fifth Circuit has taken competing
positions on the issue. Motion (ECF No. 19) at 6. Plaintiff does not respond. But if either case is
to be relied upon, Allouche was decided after Kokesh whereas Hongyan Li was not. At least the
Allouche court presumably had the benefit of considering the reasoning in Kokesh and should
thus be considered more persuasive than Hongyan Li.
                                                 4
       8:18-cv-01742-TMC        Date Filed 11/26/18       Entry Number 22        Page 5 of 7




example of a court applying criminal principles to denaturalization proceedings because of the

quasi-criminal nature of these proceedings and the punitive consequences to defendants. Id. The

Demjanjuk court noted that the penalties for denaturalization “equal or exceed those of most

criminal convictions” and may lead to the defendant being deported (or extradited) and then

dying as a result. 10 F.3d at 354. Plaintiff offers no explanation why, if denaturalization is solely

a remedial action, the Brady standard is applied in denaturalization proceedings to require

disclosure of evidence “’material … to guilt or to punishment.’” Id. (quoting Brady, 373 U.S. at

87).

        In a single footnote, Plaintiff claims that the former Attorney General’s recent public

statements describing his push for denaturalization as an effort to punish and deter people should

be overlooked, because the agency also has described denaturalization as a remedial measure.

Response (ECF No. 20) at 7 n.3. But Kokesh addressed and flatly rejected similar arguments

regarding S.E.C. disgorgement actions where the government pointed to the sometimes-remedial

effects of such actions. 137 S. Ct. at 1644-45. The Court found that it was not enough that a

sanction serve both punitive and remedial purposes; to avoid application of the 5-year statute of

limitations, the intention must be “solely to serve a remedial purpose[.]” Id. at 1645 (emphasis in

original). Plaintiff has offered an argument that was already considered – and rejected – by the

Supreme Court.

        Plaintiff does not deny that former Attorney General Jeff Sessions has described his

intention in pursuing civil denaturalization cases as promoting “the law enforcement objectives

of retribution, incapacitation, and deterrence.” The U.S. Attorney’s Bulletin, July 2017,

Volume 65, Number 3, available at https://www.justice.gov/usao/page/file/984701/download;

see Motion (ECF No. 19) at 7. The government likewise does not deny that its recent press



                                                 5
      8:18-cv-01742-TMC         Date Filed 11/26/18      Entry Number 22        Page 6 of 7




releases announcing the filing of civil denaturalization cases have described its intention to label

defendants as wrongdoers and to deter others. See Motion (ECF No. 19) Exhs. B, C, D.

       These public statements belie Plaintiff’s contention that denaturalization actions are

simply remedial – “designed to correct erroneous grants of citizenship” – and not punitive.

Response (ECF No. 20) at 7 n.3. Kokesh explicitly applies to government efforts that “’go

beyond compensation … and label defendants wrongdoers’ as a consequence of violating public

laws.” Kokesh, 137 S. Ct. at 1639 (quoting Gabelli v. SEC, 568 U.S. 442, 451-52 (2013)). And

the Court describes deterrence as “not a legitimate nonpunitive government objective” and as

“traditionally viewed as a goal of punishment.” Id. at 1643-44. Plaintiff’s insistence that the

government views denaturalization as remedial is unconvincing.

       III.    CONCLUSION

       For the reasons stated in Defendant’s Motion to Dismiss and in this Reply, Defendant

respectfully moves the Court to dismiss the Complaint, with prejudice.

                                      Respectfully submitted,

                                      ROBINSON GRAY STEPP & LAFFITTE, L.L.C.

                                      By:     S / Rebecca Laffitte
                                              Rebecca Laffitte (ID No. 1036)
                                              rlaffitte@robinsongray.com
                                              J. Michael Montgomery (ID No. 10290)
                                              mmontgomery@robinsongray.com
                                              Vordman Carlisle Traywick, III (ID No. 12483)
                                              ltraywick@robinsongray.com
                                              Rachel M. Hutchens (ID No. 12696)
                                              rhutchens@robinsongray.com
                                              1310 Gadsden Street
                                              Post Office Box 11449
                                              Columbia, South Carolina 29211
                                              (803) 929-1400

                                      Attorneys for Defendant, Devinder Singh Dhanoa



                                                 6
     8:18-cv-01742-TMC     Date Filed 11/26/18   Entry Number 22     Page 7 of 7




                                CLARK HILL PLC
                                    Thomas K. Ragland
                                    1001 Pennsylvania Avenue, NW
                                    Suite 1300 South
                                    Washington, DC 20004
                                    T: (202) 552-2350
                                    F: (202) 572-8686
                                    E: tragland@clarkhill.com

                                Pro Hac Vice Counsel for Defendant

Columbia, South Carolina

Dated: November 26, 2018




                                         7
